Citation Nr: 0625425	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  03-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits. 


REPRESENTATION

Appellant represented by:	John Lee Nord, agent for the 
appellant


WITNESS AT HEARING ON APPEAL

The appellant, her daughter, and her grandson


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to December 
1945.  He died in January 1993.

The appellant, L.M.H., claims that she is the surviving 
spouse of the veteran.  The record reflects that another 
individual, P.H., was previously named the surviving spouse 
of the veteran and she presently receives VA benefits.  This 
is a simultaneously contested claim.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the appellant's claim 
of entitlement to recognition as the veteran's surviving 
spouse for the purpose of VA benefits.  This case was most 
recently remanded in September 2005 and now returns to the 
Board for appellate review.

In connection with his appeal, the appellant, her daughter, 
and her grandson testified at a video-conference hearing 
before the undersigned Veterans Law Judge in August 2005; a 
transcript of such hearing is contained in the claims file. 

For good cause shown, namely the appellant's advanced age, 
her motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  The marriage between the veteran and L.M.H. in April 1940 
was not legally terminated and was valid at the time of his 
death.

2.  The evidence of record shows L.M.H. did not continuously 
cohabitate with the veteran prior to his death, but her 
statements that her separation from the veteran was due to 
his misconduct without fault on her part are consistent with 
the evidence of record.


CONCLUSION OF LAW

The requirements for recognition of the appellant, L.M.H., as 
the veteran's surviving spouse for VA benefits purposes have 
been met.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.53 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board herein determines that the appellant is entitled 
to recognition as the veteran's surviving spouse for the 
purpose of VA benefits, such constitutes a complete grant of 
the benefit sought on appeal and, therefore, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) and the implementing 
regulations.

Additionally, the Board notes that contested claims 
procedures codified at 38 U.S.C.A. § 7105A(b) (West 2002) and 
38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 
(2005) are applicable to the claim before the Board.  In this 
regard, the Board notes that P.H. has been provided with 
copies of the statement of the case and supplemental 
statements of the case and has been made aware of the 
appellant's appeal to the Board.  Also, P.H. has participated 
in this case by submitting statements asserting her position 
in response to the issuance of the statement of the case and 
supplemental statements of the case.  Therefore, the Board 
finds that the contested claims procedures have been met and 
complied with in this case. 

VA laws and regulations provide that a recognized marriage is 
defined as one which is valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2005).  The term "surviving spouse" means 
a person of the opposite sex who was the spouse of a veteran 
at the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse) and who has not 
remarried or (in the case not involving marriage) has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50 (2005).

The appellant contends that she married the veteran in April 
1940 and they were never divorced.  She further alleges that, 
while they have been separated since 1949 or 1959 and she 
subsequently lived with another man, the separation was due 
to the misconduct of, or procured by, the veteran and she was 
without fault.  Specifically, the appellant argues that the 
veteran failed to support his family financially and was 
physically abusive.  Therefore, she claims that any 
subsequent marriage to P.H. by the veteran is void as he was 
still legally married to her until his death and, as such, 
she is entitled to recognition as the veteran's surviving 
spouse for the purpose of VA benefits. 

A Marriage License and Certificate reflects that the veteran 
and the appellant married on April [redacted], 1940, in Arkansas.  
There is no divorce decree of record.  A Report of Separation 
from the Armed Forces reflects that J.A.H. was born in 
November 1938; however, such does not list his birth parents.  
A birth certificate reflects that Z.M.H. was born in August 
1947 in Arkansas.  The father was listed as the veteran and 
the mother was listed as the appellant under her maiden name, 
L.M.S.  A second birth certificate shows that R.L.H. was born 
in October 1949 and her father was listed as the veteran and 
her mother was again listed as the appellant under her maiden 
name, L.M.S.  An undated settlement from the Negro Boys' 
Industrial School shows that the veteran and the appellant, 
as well as their surviving children, were entitled to damages 
for the death of R.A.H.

The Board also notes that, on the veteran's December 1945 
Application for Pension or Compensation for Disability 
Resulting from Active Military or Naval Service, he reported 
that he was married to the appellant on April [redacted], 1939, and 
provided her maiden name.  He also indicated that he had two 
children, J.A.H. and R.A.H.  

Therefore, the Board finds that the veteran and appellant 
entered into a marriage on April [redacted], 1940; however, the Board 
notes that, on the date of marriage, the appellant was only 
twelve years old and the veteran was approximately seventeen 
years old.  The appellant's birth date of record is October 
[redacted], 1927.  While there are a number of different birth dates 
reported for the veteran, the earliest documents of record, 
namely his military records, consistently show a birth date 
of January [redacted], 1923.  As such, the Board has considered 
whether, under Arkansas law, the marriage between the veteran 
and appellant is valid.  

The law in effect at the time of the veteran's and 
appellant's April 1940 marriage provided that every male who 
shall have arrived at the full age of seventeen years, and 
every female who shall have arrived at the full age of 
fourteen years, shall be capable in law of contracting 
marriage; if under those ages, their marriages are void.  See 
Crawford & Moses' Dig. § 7037; Pope's Dig. § 9017.  

In Kibler v. Kibler, 180 Ark. 1152, 24 S.W.2d 867, decided in 
February 1930, the Arkansas Supreme Court determined that the 
above provision must be construed in connection with Crawford 
& Moses' Dig. § 7041; Pope's Dig. § 9021.  Such provides that 
when either of the parties to a marriage shall be incapable, 
from want of age or understanding, of consenting to any 
marriage, or shall be incapable from physical causes of 
entering into the marriage state, or where the consent of 
either party shall have been obtained by force or fraud, the 
marriage shall be void from the time its nullity shall be 
declared by a court of competent jurisdiction.  As such, the 
Kibler court held that the word "void" means "voidable" 
and "the marriage of an infant of nonage creates the 
relation and imposes the obligations of a husband or a wife 
until its nullity shall be decreed by a court of competent 
jurisdiction."  Id. at 868.  

The Board also notes that, in Kibler, the Arkansas Supreme 
Court found that an infant, "after attaining the statutory 
age at which he may be lawfully married, yet while still a 
minor, ratify his marriage and be thereafter estopped to 
question its validity on account of his minority."  Id.  
Further, in Hood v. Hood, 206 Ark. 1057, 178 S.W.2d 670, 
decided in March 1944, the Arkansas Supreme Court held that 
where one or both of the parties to a marriage is of nonage 
at the time of the marriage, but they continue to cohabit as 
husband and wife after attaining the age at which a marriage 
would be valid, this amounts to a ratification of the 
marriage and it thereupon becomes valid.  Id. at 673.  

In the instant case, while the appellant was only twelve at 
the time she entered into a marriage with the veteran, the 
Board finds that such is valid as the marriage has not been 
decreed as null by a court of competent jurisdiction and the 
appellant continued to cohabit with the veteran after she 
reached the age at which a marriage would be valid, thus 
ratifying it.  With regard to the latter point, the Board 
notes that the appellant reported that she resided with the 
veteran until 1949, at which time she was approximately 
twenty-one or twenty-two years of age.  Additionally, R.L.H. 
was born in October 1949, with the veteran and appellant 
listed as her birth parents.  The Board notes that the 
appellant was twenty-two years old at the time of R.L.H.'s 
birth.  Therefore, while the veteran's and appellant's 
marriage in April 1940 was voidable due to the nonage of the 
appellant, such was never decreed null by a court and the 
appellant and veteran thereafter ratified the marriage.  

The Board notes that, in Witherington v. Witherington, 200 
Ark. 802, 141 S.W.2d 30, decided in June 1940, the Supreme 
Court of Arkansas held that "[o]f course marriages between 
girls under fourteen and boys under seventeen could be 
annulled, but it is because such marriages are absolutely 
void."  Id. at 32.  As such, by Act No. 32 of the General 
Assembly of Arkansas, approved February 6, 1941, page 66, 
Section 9017 of Pope's Digest was amended so as to read as 
follows:  "[e]very male who shall have arrived at the full 
age of 18 years and every female who shall have arrived at 
the full age of 16 years, shall be capable in law of 
contracting marriage; if under those ages, their marriages 
shall be absolutely void."  See Hood, supra, at 671, 672.  
However, such law was not amended until February 1941, after 
the veteran's and appellant's April 1940 marriage.  
Therefore, under Arkansas law at the time of the marriage, 
such was not absolutely void by virtue of the parties' ages. 

Moreover, current Arkansas law provides the marriage of any 
male under the full age of seventeen and the marriage of any 
female under the full age of sixteen is voidable, as opposed 
to absolutely void.  See A.C.A. § 9-11-105(a).  Such also 
provides that all marriages contracted prior to March 26, 
1964, where one or both parties to the contract were under 
the minimum age prescribed by law for contracting marriage 
are declared to be voidable only and shall be valid for all 
intents and purposes unless voided by a court of competent 
jurisdiction.  See A.C.A. § 9-11-105(b).  Therefore, as 
indicated previously, since the veteran's and appellant's 
1940 marriage has not been declared as void by a court of 
competent jurisdiction, it is considered valid under current 
Arkansas law.    

As such, the Board finds that the veteran and the appellant, 
L.M.H., entered into a valid marriage in April 1940 in the 
state of Arkansas.  The appellant reported that she and the 
veteran separated in 1949 as a result of his abusive 
behavior.  At the August 2005 Board hearing, the appellant 
and her daughter testified that the veteran walked out on the 
family when the children were young, provided no financial 
support, and was abusive to the appellant.  Statements from 
V.S. and A.B., acquaintances of the appellant and veteran, 
submitted at the time of the August 2005 Board hearing, 
reflect that the veteran was unsupportive and abusive to the 
appellant during their marriage.  As such, the appellant 
contends that, while she and the veteran were separated in 
1949 or 1959, it was due to the misconduct of, or procured 
by, the veteran and she was without fault.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the portion of 38 C.F.R. § 3.53(a) (1992) stating that the 
requirement of continuous cohabitation would be met if the 
evidence shows that there was no separation due to the fault 
of the surviving spouse was unlawful.  The Court held that 
the without fault requirement was not a continuing one: 
"fault, or the absence of fault, is to be determined based 
on an analysis of conduct at the time of the separation."  
Id. at 112.   

As a result of the Gregory decision, the regulations under 38 
C.F.R. § 3.53(a) were revised in a manner more favorable to 
claimants and the revision was established as effective May 
13, 1994.  See 59 Fed. Reg. 32658 (June 24, 1994).  

The revised regulation provides that the requirement that 
there must be continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2005).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b). 

As such, in accordance with Gregory, the Board finds that, 
although the appellant did not continuously cohabitate with 
the veteran prior to his death, there is no contradictory 
evidence concerning her statements that the reasons for her 
separation from the veteran was due to his misconduct.  In 
fact, the testimony of her daughter in August 2005, as well 
as lay statements submitted by V.S. and A.B. at such time, 
supports the appellant's contention that the veteran was 
abusive.  Therefore, the Board finds that the separation was 
due to the misconduct of, or procured by, the veteran without 
the fault of the appellant.  

The Board further notes that, after separation from the 
veteran, the appellant dated Mr. E. beginning in 
approximately 1960 and had a child with him in 1962.  Also, 
in approximately 1977, she started to use his last name as 
they had purchased a home together.  In 1981, after the death 
of Mr. E., the appellant began to use the veteran's last name 
again.  The Board finds the appellant's relationship with Mr. 
E. irrelevant in the instant case as her marriage to the 
veteran was still valid at such time and she was without 
fault in their separation.  See Gregory, supra.

Also, after his separation from the appellant, the veteran 
apparently attempted to marry again.  Of record is a divorce 
decree between the veteran and O.L.H., recorded on November 
[redacted], 1972.  Additionally, pertinent to P.H., a Marriage 
License and Certificate, recorded in the state of Arkansas, 
reflects that she married the veteran in September 1972.  The 
Board notes that the veteran was advised in a February 1979 
letter that he must furnish a marriage license showing that 
he and P.H. were married after November [redacted], 1972, the date of 
his divorce decree from O.L.H.  Thereafter, the veteran 
submitted a Marriage License and Certificate dated in October 
1985 showing that he and P.H. were married in Arkansas at 
such time.

However, while the veteran and appellant both pursued 
relationships with other individuals after their separations, 
the Board finds that, absent a divorce decree or a court 
declaration that their April 1940 marriage was void, the 
appellant is entitled to recognition as the veteran's 
surviving spouse for the purpose of VA benefits. 

In this regard, the Board observes that P.H. has argued that 
she is the rightful surviving spouse as the veteran had, in 
fact, divorced L.M.H., but such decree was destroyed.  As 
such, P.H. contends that her marriage to the veteran was 
valid.  However, the Board notes that, under Arkansas law, no 
subsequent or second marriage shall be contracted by any 
person during the lifetime of any former husband or wife of 
the person unless the marriage with the former husband or 
wife has been dissolved for some one of the causes set forth 
in the law concerning divorces by a court of competent 
authority.  See A.C.A. § 9-12-101; see also Bruno v. Bruno, 
221 Ark. 759, 762, 256 S.W.2d 341, 343 (1953) (a ceremonial 
marriage to a person who has previously been married and who 
has never obtained a divorce is void); Goset v. Goset, 112 
Ark. 47, 56, 164 S.W. 759, 762 (1914) (the marriage of a man 
and a woman, where one of them has a husband or wife by a 
prior marriage, who is then living and undivorced, is void 
and not merely voidable, and being a nullity, no decree is 
necessary to avoid the same).  As such, despite P.H.'s 
sincere belief that the veteran divorced the appellant prior 
to marrying her, her marriage to the veteran is null and 
void.  See Evatt v. Mier, 114 Ark. 84, 169 S.W. 817 (1914).  

Therefore, as the appellant's April 1940 marriage to the 
veteran is valid and has not been dissolved by divorce or a 
decree of nullity, the Board finds that she is entitled to 
recognition as the veteran's surviving spouse for VA benefits 
purposes.  See 38 C.F.R. §§ 3.50, 3.53.


ORDER

The appellant is entitled to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits; the 
appeal is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


